Case 20-43597       Doc 1898      Filed 09/21/21 Entered 09/21/21 12:52:01            Main Document
                                             Pg 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


 In re:
                                                       Chapter 11
 BRIGGS & STRATTON
                                                       Case No. 20-43597-399
 CORPORATION, et al.,

                                 Debtors.


                   VERIFIED MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to Local Bankruptcy Rule 2090 and Rule 12.01(F) of the local rules of the United

 States District Court for the Eastern District of Missouri, I, Carrie E. Essenfeld, move to be

 admitted pro hac vice to the bar of this court for the purpose of representing the Plan Administrator

 to the Wind-Down Estates of Briggs & Stratton Corporation and its affiliated debtors and debtors-

 in-possession in the instant matter. In support of this Motion, I submit the following information

 as required by Rule 12.01(F):

          a.     Full name of the movant- attorney:
                 Carrie E. Essenfeld

          b.     Address and telephone number of the movant-attorney:
                 40 Wall Street, 37th Floor
                 New York, NY 10005
                 Telephone: (212) 765-9100

          c.     Name of the firm or letterhead under which the movant practices:
                 Halperin Battaglia Benzija, LLP

          d.     Name of the law school(s) movant attended and the date(s) of graduation
                 therefrom:
                 Brooklyn Law School, 2004

          e.     State and federal bars of which the movant is a member, with dates of admission
                 and registration numbers, if any:
                 New York, 2005, 4322988
                 New Jersey, 2005
                 Northern District of New York, 2010
Case 20-43597      Doc 1898      Filed 09/21/21 Entered 09/21/21 12:52:01            Main Document
                                            Pg 2 of 3


                Eastern District of New York, 2007
                Southern District of New York, 2005
                Western District of New York, 2010

        f.      Movant is a member in good standing of all bars of which Movant is a member and
                Movant is not under suspension or disbarment from any bar.

        g.      Movant does not reside in the Eastern District of Missouri, is not regularly
                employed in this District, and is not regularly engaged in the practice of law in
                this District.

        Movant has associated with Carmody MacDonald P.C. as local counsel in this matter.

        Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,

 and respectfully requests that this Motion be granted and that Movant be admitted pro hac vice to

 the bar of this Court and be allowed to appear in the instant matter.


 Dated: September 21, 2021
 St. Louis, Missouri




                                                  2
Case 20-43597   Doc 1898   Filed 09/21/21 Entered 09/21/21 12:52:01         Main Document
                                      Pg 3 of 3


                               Respectfully submitted,

                               /s/ Carrie E. Essenfeld
                               HALPERIN BATTAGLIA BENZIJA, LLP
                               Carrie E. Essenfeld (pro hac vice pending)
                               40 Wall Street, 37th Floor
                               New York, New York 10005
                               Telephone: (212) 310-8000
                               Facsimile: (212) 310-8007
                               cessenfeld@halperinlaw.net

                               Counsel to the Plan Administrator

                               - and –

                               CARMODY MACDONALD P.C.
                               /s/ Robert E. Eggmann
                               Robert E. Eggmann, #37374MO
                               Christopher J. Lawhorn, #45713MO
                               Thomas H. Riske, #61838MO
                               120 S. Central Avenue, Suite 1800
                               St. Louis, Missouri 63105
                               Telephone: (314) 854-8600
                               Facsimile: (314) 854-8660
                               ree@carmodymacdonald.com
                               cjl@carmodymacdonald.com
                               thr@carmodymacdonald.com

                               Local Counsel to the Plan Administrator




                                          3
